Citation Nr: 0302379	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability.   
 
2.  Entitlement to an increased rating for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had certified active service from September 1979 
to September 1982.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 RO 
rating decision which increased the rating for the veteran's 
service-connected right knee disability from noncompensable 
to 10 percent effective August 19, 1992.  An increased 
(compensable) rating for the veteran's service-connected left 
knee disability was also denied.  An October 1999 RO decision 
determined that the veteran's right knee disability was to be 
rated separately based on residuals of a right knee 
meniscectomy (rated 10 percent) and traumatic arthritis with 
limitation of motion (rated 10 percent) effective February 5, 
1998.  The rating for the veteran's service-connected left 
knee disability (chondromalacia of the left knee with 
degenerative changes) was increased from noncompensable to 10 
percent effective February 5, 1998.  A March 2000 RO decision 
determined that the October 1999 RO decision was clearly and 
unmistakably erroneous in granting increased ratings 
effective February 5, 1998.  The RO determined that the 
veteran's right knee disability was to be rated 10 percent 
disabling for residuals of a right knee meniscectomy 
effective August 19, 1992 and with a separate 10 percent 
rating for traumatic arthritis with limitation of motion 
effective August 19, 1992.  The veteran's left knee 
disability was also assigned a 10 percent rating effective 
August 19, 1992.  

In August 2002, the Board determined that additional 
development of the evidence by the Board was indicated under 
38 C.F.R. § 19.9, and such was thereafter accomplished.  A 
September 2002 motion to advance the case on the Board's 
docket was granted by the Board in September 2002.  In 
November 2002, the veteran was notified that the Board had 
received new evidence concerning the appeal.  The veteran 
responded in a November 2002 letter.  

In November 2002, the Board remanded this appeal to the RO to 
afford the veteran a Board videoconference hearing.  The 
veteran subsequently withdrew his request for such hearing.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability 
(residuals of a meniscectomy) is manifested by no more than 
slight instability and by arthritis with minimal limitation 
of motion (motion was from 0 to 130 degrees on last 
examination).  

2.  The veteran's service-connected left knee disability 
(chondromalacia with degenerative changes) is manifested by 
arthritis with minimal limitation of motion (motion was from 
0 to 130 degrees on last examination), and no instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee instability, and in excess of 10 percent for right 
knee arthritis with limitation of motion, are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2002).  

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had certified active duty in the Army from 
September 1979 to September 1982.  His service medical 
records indicate that he was treated for bilateral knee 
problems.  A May 1977 hospital narrative summary noted that 
the veteran underwent a medial meniscectomy and shaving of a 
defect of the femoral condyle in April 1977.  The diagnosis 
was torn medial meniscus and superficial defect, medial 
femoral condyle, right knee.  Subsequent diagnoses included 
bilateral chondromalacia of the patellae.  

In November 1982, the RO granted service connection for 
residuals of a meniscectomy of the right knee and assigned a 
noncompensable rating effective September 25, 1982.  Service 
connection was also granted for chondromalacia of the left 
knee with a noncompensable rating effective September 25, 
1982.  

VA treatment records dated from September 1991 to January 
1998 indicate that the veteran was treated for disorders 
including knee complaints.  A July 1995 entry related an 
impression of degenerative joint disease of both knees.  
Private treatment records dated from April 1997 to December 
1997 reflect that the veteran was treated for several 
disorders.  

In February 1998, the veteran filed a claim for increased 
ratings for his service-connected knee disabilities.  

The veteran underwent an orthopedic examination for VA 
purposes in August 1998.  It was noted that he injured his 
right knee during service in 1976, and that he underwent a 
right medial meniscectomy in April 1977.  He reported that he 
began to have pain in his left knee in 1980 and that he was 
diagnosed with chondromalacia with arthritis involving both 
knees.  It was reported the veteran had worn a right knee 
brace for the past three years.  The veteran indicated that 
he had pain, weakness, stiffness, swelling, inflammation, 
instability, and lack of endurance in his knees.  He stated 
that he would develop pain with walking long distances.  The 
veteran also described pain in both knees with walking and 
climbing.  He reported that he was able to perform his 
activities of daily living, but that he had difficulty with 
climbing stairs, doing heavy labor, and gardening, etc.  

The examiner reported that the veteran required a right knee 
brace for ambulation and that his gait was normal.  It was 
noted that the veteran was unable to bend the right knee 
without pain and that he walked with a limp.  The examiner 
stated that the veteran had limited function of standing and 
walking due to an inability to bend the right knee.  It was 
reported that the veteran had a straight leg cast for the 
right knee.  As to the right knee, the examiner indicated 
that there was swelling and tenderness, pain with resistance, 
and pain upon 140 degrees of flexion.  The examiner reported 
that range of motion was limited by pain, movement against 
gravity, and movement against strong resistance.  As to the 
left knee, the veteran had full range of motion.  The 
examiner noted that the drawer test and McMurray's test were 
normal on both the right and the left side.  It was reported 
that the veteran did not have any constitutional signs of 
arthritis.  As to a diagnosis, the examiner indicated that 
the veteran had residuals of a medial meniscectomy of the 
right knee and chondromalacia of the left knee.  The examiner 
commented that the veteran had decreased range of motion of 
the right knee and that he used a right leg cast.  The 
examiner indicated that the veteran was unable to perform 
prolonged walking, bending or climbing.  

In November 1998, the RO increased the rating for the 
veteran's service-connected right knee disability from 
noncompensable (0 percent) to 10 percent effective August 19, 
1992.  A noncompensable (0 percent) rating for the veteran's 
service-connected left knee disability was continued.  

Private treatment records dated from April 1998 to August 
1999 show that the veteran was treated for knee complaints.  
A May 1999 report from Shahed Hasan, M.D., noted that the 
veteran complained of pain in both knees.  It was noted that 
the veteran had chronic degenerative joint disease of both 
knees.  

VA treatment records dated from September 1998 to August 1999 
reflect that the veteran was treated for disorders including 
knee complaints.  A February 1999 entry noted that the 
veteran was seen for complaints including right knee pain.  
The assessment included chronic knee pain.  A May 1999 
treatment entry noted that the veteran was seen for bilateral 
knee pain.  The assessment was mild osteoarthritis, bilateral 
knees.  

The veteran underwent an orthopedic examination for the VA 
(performed by QTC Medical Services) in September 1999.  He 
reported that his right knee would give out at times and that 
he would also have sharp pain at times in both his knees.  
The veteran stated that his symptoms were constantly there 
and that they were uncomfortable and distressing and 
sometimes horribly excruciating.  He indicated that weather 
would make his knee problems worse and that leaving his knee 
in place would also make it worse.  The veteran noted that 
during flare-ups, his ability to perform daily activities 
would be affected and that he could barely walk and would 
often become wheelchair bound.  It was noted that the veteran 
admitted that he had pain, weakness, stiffness, swelling, 
inflammation, instability, fatigue and lack of endurance with 
his extremities.  

The examiner reported that the veteran was morbidly obese and 
that the knee examination revealed a 3-cm times .75 cm hole 
at the medial aspect of the left knee secondary to a blood 
tumor that was removed.  The examiner indicated that flexion 
was decreed on the right at 100 degrees and was decreased 
slightly on the left at 120 degrees.  Extension was normal at 
0 degrees.  The examiner reported that the anterior drawer 
and McMurray's signs were negative.  It was noted that the 
veteran wore bilateral knee braces and used a cane for 
ambulation.  The examiner stated that the veteran limped, 
placing more emphasis on the left knee.  It was reported that 
X-rays showed right knee degenerative changes at the medial 
compartment and a normal left knee.  The diagnoses were 
meniscectomy of the right knee and chondromalacia of the left 
knee.  The examiner commented that the veteran had 
degenerative changes at the medial compartment of the right 
knee as evidenced by X-ray and that he had decreased range of 
motion of the right knee.  The examiner remarked that there 
was a normal radiographic appearance of the left knee with 
some decreased flexion at the knee.  

An October 1999 RO decision determined that the veteran's 
right knee disability was to be rated separately based on 
residuals of a right knee meniscectomy (rated 10 percent) and 
traumatic arthritis with limitation of motion (rated 10 
percent) effective February 5, 1998.  The rating for the 
veteran's left knee disability was increased from 
noncompensable (0 percent) to 10 percent effective February 
5, 1998.  

VA treatment records dated from November 1999 to December 
1999 show continued treatment.  

A March 2000 RO decision determined that the October 1999 RO 
decision was clearly and unmistakably erroneous in granting 
increased ratings effective February 5, 1998.  The RO 
determined that the veteran's right knee disability was to be 
rated 10 percent disabling for residuals of a right knee 
meniscectomy effective August 19, 1992 with a separate 10 
percent rating for traumatic arthritis with limitation of 
motion effective August 19, 1992.  The veteran's left knee 
disability was also assigned a 10 percent rating effective 
August 19, 1992.  

VA treatment records dated from March 2000 to September 2002 
show that the veteran continued to receive treatment for 
bilateral knee complaints.  A September 2002 treatment entry 
noted that the veteran was seen for complaints including 
bilateral knee pain.  It was noted that his current symptoms 
were consistent with degenerative joint disease as he 
complained about predominantly weather change pain.  The 
examiner noted that the veteran had no effusion and full 
range of motion as to the bilateral knees.  It was reported 
that there was crepitus on the right and that prior films 
showed mild generative changes of the bilateral knees.  The 
diagnoses included degenerative joint disease of the right 
knee and left knee.  

The veteran underwent a VA orthopedic examination in October 
2002.  He complained of bilateral knee pain.  The veteran 
reported that he presently walked with a cane and that he had 
been doing so for some time.  He stated that he wore braced 
on both knees for stability.  The veteran described moderate 
to severe pain particularly in colder months, mostly in the 
winter as well as flare-ups in other kinds of weather.  He 
indicated that during a flare-up, the pain could go up to an 
8 or 9 on a scale of 1 to 10.  The veteran noted that he took 
painkillers which would take the edge of the pain off, but 
that they did not really do much.  He indicated that he 
walked about a half mile on a daily basis using his cane.  
The veteran reported that at the end of such distance, 
despite taking pain pills, his knee would start to hurt 
again.  He stated that his knees would feel fatigued 
sometimes and that he had started noticing stiffness in the 
morning.  

The examiner reported that the veteran ambulated with a cane.  
The examiner noted that on inspection of both knees, there 
was no visible effusion.  There was a 1-cm depression below 
the left knee which extended well into the subcutaneous 
tissue which, at least on inspection, was from a previous 
childhood surgery for a hemangioma.  As to range of motion, 
the examiner reported that flexion was about 130 degrees 
active on both the right and the left knee.  It was noted 
that there was mild crepitus to the right knee on flexion.  
The examiner indicated that extension was 0 degrees.  The 
examiner reported that the knee joint was stable on anterior 
and posterior draw and the McMurray's sign was negative.  It 
was reported that there was no joint line tenderness.  The 
examiner further noted that the veteran thigh muscle bulk was 
normal in both thighs, he had 4 to 5 out of 5 strength in 
both a quadriceps and his knee jerks were 2+ and symmetrical.  

As to an assessment, the examiner indicated that the veteran 
had bilateral knee pain, right slightly greater than left, 
presumed to be secondary to degenerative knee arthritis.  It 
was noted that previous films of both knees showed mild 
degenerative changes.  The examiner indicated that the latest 
films obtained in 2001 did not show any joint space narrowing 
or effusion or even significant degenerative changes.  The 
examiner commented that the veteran was at least moderately 
disabled by pain and decreased function as a result of pain.  
The examiner noted, however, that the veteran had no 
deformities or joint instability or reduction of range of 
motion on the examination.  In an addendum, the examiner 
stated there was no fatigability, incoordination, or 
decreased range of motion with repeated motion.  The examiner 
indicated that there was bilateral medial compartment 
osteoarthritis, right greater than left, and mild right 
patellofemoral osteoarthritis which seemed to be a new 
finding since the last X-ray in 2001.  

VA treatment records dated from October 2002 to December 2002 
reflect continued treatment.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  VA examinations have been provided, 
and relevant medical records obtained.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

A.  Right Knee Disability

Currently, the veteran's right knee disability (residuals of 
a right knee meniscectomy with traumatic arthritis) is 
separately rated 10 percent for instability, plus 10 percent 
for arthritis with limitation of motion.  This dual rating 
method is permitted by precedent opinions of the VA General 
Counsel.  VAOPGCPREC 23-97 and 9-98.  

With regard to instability, the medical evidence does not 
show that the veteran's right knee disability is productive 
of more than slight instability.  The evidence shows that the 
veteran uses a knee brace and that he walks with a cane.  At 
the October 2002 VA orthopedic examination, the veteran 
reported that he wore a brace on both knees for instability.  
However, the examiner indicated that the knee joints were 
stable on anterior and posterior draw and that the McMurray's 
sign was negative.  There was no visible effusion and the 
veteran had 4 to 5 out of 5 strength in both quadriceps.  The 
Board observes that there are no objective findings of more 
than slight right knee instability.  In fact, no instability 
has actually been shown.  A rating in excess of 10 percent 
under Diagnostic Code 5257 is not warranted for right knee 
instability, as there is no moderate recurrent subluxation or 
lateral instability.  

With regard to the 10 percent rating which has been assigned 
for arthritis of the right knee with limitation of motion, 
the record includes X-ray evidence of arthritis.  The range 
of motion of the right knee at the October 2002 VA orthopedic 
examination was 0 degrees extension and 130 degrees flexion, 
and such would be rated 0 percent if strictly rated under 
limitation of motion Diagnostic Codes 5260 and 5261, although 
the presence of arthritis with minimal limitation of flexion 
warrants a 10 percent rating under arthritis Codes 5003 and 
5010.  Even considering the effects of pain during use and 
flare-ups, there is no probative evidence that right knee 
flexion or extension is limited to the extent required for a 
20 percent rating under the limitation of motion codes.  38 
C.F.R. §§ 4.40, 4,.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Thus, no more than a 10 percent rating is warranted 
for the aspect of the right knee disability involving 
arthritis with limitation of motion.  

As the preponderance of the evidence is against the claim for 
an increased rating for a right knee disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

B.  Left Knee Disability

The most recent October 2002 VA orthopedic examination noted 
that range of motion of the veteran's left knee was from 0 to 
130 degrees.  The examiner reported that the knee joint was 
stable on clinical tests.  

The veteran has been shown to have arthritis of the left 
knee.  Range of motion reported at the October 2002 
examination, as well as in other recent examination and 
treatment records, does not actually meet the standards for a 
10 percent rating under the limitation of motion Codes 5260 
and 5261, although arthritis with minimal limitation of 
motion supports a 10 percent rating under arthritis Codes 
5003 and 5010.  Even when the effects of pain on use are 
considered, it is not shown that this knee has limitation of 
motion which would be rated 20 percent under the limitation 
of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

Additionally, the recent medical evidence, including the 
October 2002 examination report, has shown no subluxation or 
instability of the left knee.  Thus a compensable rating 
under Diagnostic Code 5257 is not in order.  38 C.F.R. 
§ 4.31.  A separate compensable rating for instability under 
Diagnostic Code 5257 is not warranted.  See VAOPGCPREC 23-97 
and 9-98.  

The weight of the credible evidence demonstrates that the 
veteran's left knee disability is no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

An increased rating for a right knee disability is denied.  

An increased rating for a left knee disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

